Citation Nr: 0517339	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-01 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back condition, 
secondary to a service-connected left foot condition. 


REPRESENTATION

Appellant represented by:	Darla J. Lilley, attorney


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from April 1974 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which denied service connection for a 
low back condition, secondary to a service-connected left 
foot condition.  

The Board remanded this matter to the RO in March 2003 in 
order that the veteran be informed of the recent legislative 
changes as set forth in the Veterans Claims Assistance Act, 
and that these provisions be applied to the appellant's claim 
of entitlement to service connection for a low back 
condition, secondary to service-connected left foot 
condition.

The matter was remanded again in September 2003 pursuant to 
the decision of the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Finally, it is noted that the issue as framed in the previous 
remands also included the question of whether new and 
material evidence had been presented to reopen a claim for 
direct service connection for a back condition.  As the Board 
finds that the veteran's low back condition is related to his 
service-connected left foot condition, the issue of whether 
new and material evidence has been presented to reopen a 
claim of entitlement to direct service connection for a low 
back condition is moot and will not be addressed.  
 

FINDING OF FACT

The veteran's back disorder was sustained when he fell as a 
result of his service connected left foot disability.


CONCLUSION OF LAW

The veteran's back disorder is proximately due to his 
service-connected left foot disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Secondary Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's service medical records (SMR's) do show that he 
sustained a fracture of the left foot and that it was placed 
in a walking cast.     

The post-service medical evidence of record includes a June 
1980 VA treatment record listing an assessment of low back 
pain.  A July 1980 VA hospital summary report, for the period 
July 24, 1980 to August 5, 1980, noted that the veteran had 
been admitted complaining of pain in the low back, which he 
reported having had since 1974 when he slipped and fell in a 
shower in boot camp.  The veteran reported the next episode 
one and a half months after his separation from service, in 
June or July 1974.  The diagnoses were low back pain and 
possible disc syndrome, lumbar spine.     

A January 1999 report from Dr. Oscar D. Medina noted that the 
veteran reported that he strained his back during service 
when he slipped in the shower.  In a January 1999 psychiatric 
evaluation report, Dr. Medina listed an Axis III assessment 
of low back pain and neck pain.  

A VA progress note, dated August 16, 1999, notes that the 
veteran stated that he fell on his right arm at the elbow.  
It was further stated that the veteran complained of jamming 
his back at the same time and that the veteran stated that he 
fell because his left foot gave away.  Upon physical 
examination, left sacroiliac joint tenderness was noted.  

A November 1999 VA progress note stated that the veteran 
complained of back pain that had progressively worsened over 
the last two to three weeks.  It was stated that the veteran 
reported having fallen on his buttocks six to eight weeks 
prior.  The impression was acute low back pain.  

A January 2000 report of a lumbar spine MRI listed an 
impression of small disc protrusion L4-L5 and degenerative 
disc desiccation at this level and central to right 
paracentral disc extrusion with migration of the extruded 
fragment caudally which impinged in the S1 nerve root on the 
right side.  Degenerative disc disease was also noted to be 
present at this level.  

VA records show that the veteran had a right L5-S1 
microdiscectomy in August 2000.  

A January 2001 report from Dr. Rommel Go noted that the 
veteran had fallen down and injured his back in November 1999 
and that the veteran attributed the fall to his weak left 
foot.  

A July 2001 VA spine examination report noted the veteran's 
left foot injury in service and that the veteran reported 
having fallen thirty times since his separation from service.  
The veteran reported that he had fallen last year and hurt 
his back.  It was also reported that he had been in a motor 
vehicle accident in 1992, in which he ruptured several 
cervical discs.  The diagnosis was post discectomy, 
degenerative joint disease of the lumbosacral spine and loss 
of function due to pain, noted to have been confirmed by MRI.  
A July 2001 VA feet examination report listed a diagnosis of 
post fracture arthralgia of the left foot with loss of 
function due to pain.  X-rays did not show any bony 
abnormality.  

An October 2003 letter from Dr. Go stated that the veteran 
had accidentally fallen and hurt his back in 1999 and that 
the veteran attributed the this fall to the unsteady gait 
brought about by the weakness in his left foot.  In November 
2003, an October 2003 Fax from the veteran's representative 
to Dr. Go asked him whether he believed that it was at least 
as likely as not that the veteran's fall was related to his 
in-service left foot injury and subsequent weakness and, if 
so, whether he believed it was at least as likely as not that 
the veteran's current back condition was related to his left 
foot injury and fall.  There are notations on the Fax made in 
response to both questions, presumably by Dr. Go, stating 
that it was possible.    

A July 2004 VA spine examination report noted that the 
veteran reported having slipped in the shower in 1974, while 
in the military, and suffered some transient back pain at the 
time.  The examiner remarked that the veteran stated that he 
had fractured his foot in service, but that there was "no 
documentation of this."  It was further reported that the 
veteran reported having fallen in 1999 and landed on his 
buttocks and injured his lower back and that the veteran was 
claiming that this fall was due to the problem with pain in 
his left foot.  The examiner stated that radiculopathy 
symptoms were noted in August 2000, which was shortly after 
his fall and he was found to have a nerve root compression on 
the right side at the low L5-S1.  It was noted that the 
veteran underwent surgery for this.  The examiner stated that 
the veteran currently had no radiculopathy symptoms, but that 
he did continue to have symptoms of musculoskeletal lower 
back pain.  The examiner remarked that the veteran was fairly 
certain that his back pain began in about 1999.  The 
diagnosis was degenerative joint disease with muscular pain 
of the lumbosacral spine.  There was no evidence of 
radiculopathy.  It was also stated that he was status post 
microdiscectomy at L5-S1 with good results.  The examiner 
stated that it was very unlikely that the veteran's foot pain 
caused his back problem, stating further that there was no 
evidence to support this.  On February 9, 2005, the examiner 
submitted an addendum in which he stated that the veteran's 
claims folder had been available and was reviewed at the time 
of the examination.  He stated further that his opinion was 
based on the history and physical examination.  

A November 2004 letter from Dr. Go stated that, in light of 
the medical evidence in his file and as the veteran's 
treating physician, it was at least as likely as not that the 
veteran's fall was related to his in-service left foot injury 
and subsequent weakness.  He further stated that it was at 
least as likely as not that the veteran's current back 
condition was related to his left foot injury and fall.    

It is noted that private medical records, received November 
2004, include a January 2000 report in which the veteran was 
noted to be complaining of severe low back pain that started 
two months ago.  It was noted that there was no history of 
injury or trauma to the back.  

Based on the foregoing, the Board finds that the evidence of 
record is at least in equipoise.  The probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993.)  Here, the Board acknowledges that 
there is no indication that Dr. Rommel Go reviewed the 
veteran's claims folder in conjunction with his November 2004 
medical opinion.  However, it is emphasized that Dr. Go 
stated that he was the veteran's treating physician and that 
he had reviewed the medical evidence in his file.  This, the 
Board finds, strengthens the probative value of Dr. Go's 
opinion.  By contrast, the July 2004 VA examiner did, indeed, 
review the veteran's claims folder in conjunction with the 
examination.  However, the Board points out that the examiner 
misstated the facts in that he stated that there was no 
documentation of the veteran's in-service left foot fracture.  
This misstatement, the Board finds, lessens the probative 
value of the opinion rendered in the July 2004 VA examination 
report.     
  
The Board further acknowledges the January 2000 private 
medical report in which the veteran was noted to be 
complaining of severe low back pain that started two months 
ago, but that also noted that there was no history of injury 
or trauma to the back.  The Board contrasts this report with 
the August 1999 and November 1999 VA progress notes, in 
addition to the January 2001 report from Dr. Rommel Go, which 
noted that the veteran had fallen down and injured his back 
in November 1999 and that the veteran attributed the fall to 
his weak left foot.  In particular, the August 1999 VA 
progress note shows treatment contemporaneous with a reported 
fall that the veteran stated to be a result of his left foot 
giving way.  Despite the veteran reporting that he first 
injured his back in service in 1974, it was noted in the July 
2004 VA spine examination report that the veteran was fairly 
certain that his back pain began in about 1999.  In this 
regard, the first objective evidence of record of a low back 
disability is the January 2000 report of a lumbar spine MRI.    

The Board finds the August 1999 VA progress note, in 
particular, to be highly probative because the statements 
made therein were done so in conjunction with the veteran 
seeking treatment, not VA compensation and assume a greater 
degree of reliability.  In this regard, it is noted that the 
veteran did not file his claim for service connection for a 
back condition on a secondary basis until February 2001, 
nearly a year and a half later.  

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the veteran has a back 
condition that is related to his service-connected left foot 
condition.  Under such circumstances, the benefit of the 
doubt is awarded to the veteran.  38 U.S.C.A. § 5107(b).  
Service connection is therefore granted for a back condition.

					II.  VCAA

The Board notes that the provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA) are applicable to the matter on 
appeal.  Among other things, the VCAA provisions expanded 
VA's notice and duty to assist requirements in the 
development of a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002).  VA has enacted regulations to 
implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2004).

Specifically, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  

In this case, as the full benefit on appeal has been granted, 
a discussion of whether VA has complied with the provisions 
of the VCAA is unnecessary.   




ORDER

Service connection for a low back condition is granted.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


